DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

This office action is responsive to the amendment filed on 7/28/2022.  Claims 1-3, 5, 6, 8 are presented for examination.  Independent claims 1, 8 were amended and dependent claim 3 was amended.  Claims 4, 7 were cancelled.

Response to Arguments
Applicant’s arguments, see pages 5-6 of the Applicant’s remarks, filed 7/28/2022, with respect to the rejection(s) of claim(s) 1-3, 5, 6, 8 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Starner et al. (U.S. Patent Application 20170061647).

Applicant’s arguments with respect to claim(s) 1-3, 5, 6, 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saijo et al. (U.S. Patent Application 20080031495) in view of Starner et al. (U.S. Patent Application 20170061647).

In regards to claim 1, Saijo teaches an imaging device [Fig. 1; e.g. image authenticating apparatus, 0056-0057] comprising: 
a camera [Fig. 1; e.g. camera unit, 0059-0060] that captures an image [e.g. detected image, 0058-0060] of a portion of a living body [e.g. palm or fingers of the person, 0058-0060]; 
a display [Fig. 1; e.g. image display unit, 0059, 0066] that displays a first display image [Fig. 1; e.g. detected image, 0057-0060] and a second display image [Fig. 1; e.g. target image, 0057-0060] superimposed on each other [Fig. 10; e.g. a state of display made at the recommended position where the detected image 6 matches the target image 8, thus in the optimum state to be ready for being taken in the detected image 6, 0102], the first display image based on the image captured by the camera [Fig. 10; e.g. the detected image is of the person’s hand including its palm, 0102], the second display image including guidance for placing the portion of the living body in a prescribed position [Fig. 10; e.g. the target image includes the shape of the outline of the hand corresponding to the recommended position, 0102], the display displaying a contour image [Fig. 10; e.g. shape of the outline of the hand, 0102] as the guidance; 
at least one memory [Fig. 1; e.g. memory unit, 0062, 0064, 0065] configured to store instructions [Fig. 1; e.g. various programs, 0062, 0064, 0065]; and 
at least one processor [Fig. 1; e.g. host CPU, 0065] configured execute the instructions to: 
determine whether the portion of the living body is placed in the prescribed position [Fig. 10-12; e.g. detecting when the detected image matches the target image at the optimum state, 0102-0104];
until the portion of the living body has been determined as being placed in the prescribed position, cause the camera to recapture the image of the portion of the living body and cause the display to display the first display image based on the image recaptured by the camera [Fig. 10-12; e.g. the camera continues to capture the photographed subject until the detected image matches the target image at the recommended position, 0102-0104].
Saijo does not explicitly teach
cause the display to display the contour image in a first color when the portion of the living body is not placed in the prescribed position; and
cause the display to display the contour image in a second color different than the first color when the portion of the living body is placed in the prescribed position.
However, Starner teaches
cause the display [e.g. HMD, 0085] to display the contour image [e.g. outline of the hand, 0085] in a first color [e.g. yellow, 0085] when the portion of the living body [e.g. hand, 0085] is not placed in the prescribed position [e.g. hand has not been detected in the appropriate position, 0085]; and
cause the display to display the contour image in a second color [e.g. green, 0086] different than the first color when the portion of the living body is placed in the prescribed position [e.g. once the hand has been detected, the outline of the hand changes to green, 0086].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Saijo’s imaging device with the features of 
cause the display to display the contour image in a first color when the portion of the living body is not placed in the prescribed position; and
cause the display to display the contour image in a second color different than the first color when the portion of the living body is placed in the prescribed position
in the same conventional manner as taught by Starner because Starner provides a simple and efficient authentication process by providing an indication for how the authentication object should be positioned within a field of view of the image capture device [0024].

In regards to claim 5, Saijo teaches the imaging device according to claim 1, wherein the portion of the living body includes a physical feature portion [e.g. palm, 0138] for biometric authentication [e.g. image authentication, 0095-0096]; and the second display image includes a mask image that masks at least a part of the physical feature portion [Fig. 12; e.g. when the hand of the user is too close to the camera, the outline masks part of the physical feature portion such as the palm, 0104].

In regards to claim 6, Saijo teaches the imaging device according to claim 1, wherein the portion of the living body is a fingertip portion [Fig. 10-12; e.g. the fingers include the fingertips, 0102].

In regards to claim 8, the claim recites similar limitations as claim 1 but in method form.  Therefore, the same rationale as claim 1 is applied.

Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saijo et al. (U.S. Patent Application 20080031495) in view of Starner et al. (U.S. Patent Application 20170061647) as applied to claim 1 above, and further in view of Asano (U.S. Patent Application 20080112597).

In regards to claim 2, Saijo as modified by Starner does not explicitly teach the imaging device according to claim 1, wherein determining whether the portion of the living body is placed in the prescribed position comprises determining that the portion of the living body is placed at the prescribed position when a quality value of the image captured by the camera is equal to or greater than a predetermined threshold value.
However, Asano teaches the imaging device according to claim 1, wherein determining whether the portion of the living body is placed in the prescribed position comprises determining that the portion of the living body [e.g. finger, 0065-0069] is placed at the prescribed position [e.g. outline of the finger to show the position of the finger when it was registered, 0069] when a quality value [e.g. correlation value, 0071-0073] of the image [e.g. image data of the extracted blood vessel pattern, 0070] captured by the camera is equal to or greater than a predetermined threshold value [e.g. greater than or equal to a predetermined threshold, 0070-0073].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Saijo’s imaging device and the teachings of Starner with the features of determining that the portion of the living body is placed at the prescribed position when a quality value of the image captured by the camera is equal to or greater than a predetermined threshold value in the same conventional manner as taught by Asano because Asano provides a biometric identification that can prevent leaks of the verification object's pattern data without being equipped with a physical guide section [0017, also see 0003-0008].

In regards to claim 3, Saijo as modified by Starner does not explicitly teach the imaging device according to claim 2, wherein the first display image is an image in which an infrared component is removed.
However, Asano teaches the imaging device according to claim 2, wherein the first display image is an image in which an infrared component is removed [Fig. 10A, 10B; e.g. When not emitting the near infrared rays to the finger, the image pickup section just receives visible rays representing the finger. In other words, the infrared regions of the image such as the blood vessel pattern area are completely concealed, 0103-0104].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Saijo’s imaging device and the teachings of Starner with the features of wherein the first display image is an image in which an infrared component is removed in the same conventional manner as taught by Asano because Asano provides a biometric identification that can prevent leaks of the verification object's pattern data without being equipped with a physical guide section [0017, also see 0003-0008].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764. The examiner can normally be reached Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        

/JACINTA M CRAWFORD/(Acting Supervisory) Primary Examiner, Art Unit 2612